DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Moore et al. US 2021/0036473, in  view of Peloquin, Jr. et al. US 20190260210
Regarding Claim 1, Moore teaches an electrical outlet (electrical receptacle 20, fig. 3) for a recreational vehicle (recreational vehicles, refer to abstract), said electrical outlet comprising: 
a high voltage AC electrical power receptacle (AC outlet 38, fig. 3); 
high voltage electrical conductors in communication with said high voltage AC electrical receptacle, said high voltage electrical conductors configured to be selectively energized by an AC power source (connection between AC outlet and AC power supply 44, refer to [0022]); 
a low voltage DC electrical power receptacle(DC outlet 36, fig. 3); 
low voltage electrical conductors in communication with said low voltage DC electrical receptacle, said low voltage electrical conductors configured to be selectively energized by a DC power source that is energized independently of the AC power source (connection between DC outlet and DC power supply 44, refer to [0022]).
Moore however is silent wherein said high voltage AC electrical power receptacle and said low voltage DC electrical power receptacle are simultaneously energizable by the AC power source and the DC power source, respectively; and wherein said low voltage DC electrical power receptacle is energizable independently of said high voltage AC electrical power receptacle when said high voltage AC electrical power receptacle is de-energized.  
Peloquin teaches wherein said high voltage AC electrical power receptacle and said low voltage DC electrical power receptacle are simultaneously energizable by the AC power source and the DC power source, respectively; (the first, second and third HD battery packs are configured to output AC power to the one or more power sockets, and to simultaneously provide DC power to the electric motor via the power transmission device or to the one or more powered attachment ports, refer to [0008]) and wherein said low voltage DC electrical power receptacle is energizable independently of said high voltage AC electrical power receptacle when said high voltage AC electrical power receptacle is de-energized (in a first mode, each battery pack of the plurality of battery packs is dedicated to supplying one of AC power or DC power, refer to [0012]).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the arrangement as taught by Peloquin with the electrical outlet of Moore in order to provide continuous AC and DC power as required.
Regarding Claim 2, the combination of Moore and Peloquin teaches all of the limitations of Claim 1 and further teaches wherein said high voltage AC electrical power receptacle comprises a NEMA 110V AC receptacle (38, fig. 3 and refer to [0003] of Moore).  
Regarding Claim 3, the combination of Moore and Peloquin teaches all of the limitations of Claim 1 and further teaches wherein said low voltage DC electrical power receptacle comprises a USB-type receptacle (36, fig. 3 and refer to [0003] of Moore).  
Regarding Claim 4, the combination of Moore and Peloquin teaches all of the limitations of Claim 1 and further teaches comprising AC electrical wiring establishing electrical continuity from said high voltage electrical conductors to an AC circuit breaker on the recreational vehicle, wherein the AC circuit breaker receives high voltage electrical power from at least one chosen from (i) an AC mains power source independent of the recreational vehicle, (ii) an alternator-type electrical generator on the recreational vehicle, and (iii) a DC-to-AC inverter on the recreational vehicle and electrically coupled to an electrical battery on the vehicle (inverter and battery, refer to [0047] Of Peloquin).  

Regarding Claim 5, the combination of Moore and Peloquin teaches all of the limitations of Claim 4 and further teaches comprising DC electrical wiring establishing electrical continuity from said low voltage electrical conductors to an electrical storage battery on the recreational vehicle (battery packs connected with port, refer to [0008] of Peloquin).  
Regarding Claim 6, the combination of Moore and Peloquin teaches all of the limitations of Claim 1 and further teaches comprising: an AC-to-DC electrical converter adapted to supply low voltage DC electrical power to said low voltage DC electrical power receptacle; and additional high voltage AC electrical conductors in electrical communication with said high voltage AC electrical power receptacle and with said AC-to-DC electrical converter; wherein said low voltage DC electrical power receptacle is energizable by said AC-to-DC electrical converter when said high voltage AC electrical conductors and said additional high voltage AC electrical conductors are electrically energized (DC power supply 44 having an input 46 connected to AC power source APS and an output 48 connected to DC outlets 36, refer to [0022] of Moore).  
Regarding Claim 7, the combination of Moore and Peloquin teaches all of the limitations of Claim 1 and further teaches wherein said low voltage DC electrical power receptacle is energizable by either of (i) said additional high voltage AC electrical conductors, or (ii) said low voltage electrical conductors, and wherein said low voltage DC electrical power receptacle is not simultaneously energizable by both said additional high voltage AC electrical conductors and said low voltage electrical conductors (refer to [0012] of Peloquin).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN K BAXTER whose telephone number is (571)270-0258. The examiner can normally be reached 8:30-7:00 PM Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford N Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRIAN K BAXTER/Examiner, Art Unit 2836
7 November 2022

/DANIEL KESSIE/Primary Examiner, Art Unit 2836